IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
Plaintiff
Cr. ID No. 1903006607

Vv.

RONALD M. HOSTUTLER

Nee Nee Nee ree ee ee” ee ee” Se”

Defendant.

Submitted: December 16, 2020
Decided: January 6, 2021

COMMISSIONER’S REPORT AND RECOMMENDATION
THAT DEFENDANT’S MOTION FOR POSTCONVICTION
RELIEF SHOULD BE DENIED

Matthew C. Buckworth, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State of Delaware.

Ronald M. Hostutler, Howard R. Young Correctional Institution, Wilmington, DE,
pro se

MAYER, Commissioner
This 6" day of January, 2021, upon consideration of Defendant’s Motion for

Postconviction Relief (the “Motion”), I hereby recommend as follows:
BACKGROUND

On March 11, 2019, the police were called to the area of S. College Avenue
due to a sedan striking a light pole. When the officer arrived, he observed a car
bumper sitting on the sidewalk and Ronald Hostutler (“Defendant”) behind the
wheel of a Toyota Corolla approximately 20 feet away. The car was missing its
front bumper and the left tire was flat. When the officer approached the vehicle, the
keys were in the ignition, with the engine running. Defendant’s eyes were blood
shot and glassy and the officer smelled a strong odor of alcoholic beverages.
Defendant exited the car, but was swaying and could not maintain his balance. The
officer also observed a half empty bottle of Vodka on the floorboard near
Defendant’s feet. Defendant admitted to consuming two (2) shots of vodka prior to
operating the vehicle. The officer then performed several sobriety field tests.
Defendant continued to sway, lost balance, and was otherwise unable to successfully
complete the physical test. Finally, Defendant’s PBT produced a blood alcohol
content reading of 0.192%. He was then transported to the police department and
given another Intoxilyzer test that produced a reading of 0.162%.

On January 14, 2020, Defendant entered into a Plea Agreement whereby he

agreed to plead guilty to the charge of Driving Under the Influence (5" Offense). As
part of the agreement, the State agreed to recommend 5 years at Level V, suspended
after 18 months (the minimum, mandatory time) for 12 months at Level III.
Defendant also acknowledged that he was subject to sentencing for a fifth offense
because he was convicted of driving under the influence on four previous occasions.
The dates of each offense were set forth in the agreement. On that same date,
Defendant executed the Truth-in-Sentencing Guilty Plea Form (the “TIS”).
Defendant affirmed that he was freely and voluntarily deciding to plead guilty, and
that he was waiving his constitutional trial rights, including the right to be presumed
innocent until the State can prove the charges, to question witnesses, present
evidence in his defense, and to testify. Defendant again understood that the sentence
would involve a minimum mandatory of 18 months at Level V.

The Court sentenced Defendant to 5 years at Level V, suspended after 18
months at Level V, followed by | year at Level III. Defendant did not file an appeal.
On April 13, 2020, Defendant filed his first Motion for Postconviction Relief (the
“Motion’”).! Defendant’s Motion presents the following claims:(1) due to Covid-
19 he is unable to participate in certain programs and he would like to be flowed to
probation; (2) due to his incarceration he cannot collect disability to financially

support his family; (3) he suffers from a back injury and other health concerns; and

 

' DAL # 14.
(4) his lawyer did not put any effort into his case. With respect to the fourth
argument, Defendant states:
I spoke to my lawyer about all of this in one way or
another. I [accept] responsibility for my actions but I did
express concern to my lawyer about my (blood alcohol
content). I know it could not be what it was. I believe my
P.D. lawyer is just collecting a paycheck and did not put
any effort into my case but now that is water under the
bridge! Thank you
The Court issued a Briefing Schedule and ordered Trial Counsel to submit an
Affidavit responding to the fourth argument.? The Court also issued an Order
referring the first three arguments to the sentencing judge to be considered as if the
Motion had been filed pursuant to Superior Court Criminal Rule 35.° After
reviewing the entire record in this matter, Defendant’s Motion, and Trial Counsel’s
Affidavit, I recommend that the Motion be denied.
DISCUSSION
Before considering the merits of the claims, the Court must first determine

whether there are any procedural bars to the motion.’ Defendant filed his first

Motion within one year of the date of sentencing and the motion is timely.> Pursuant

 

* In light of the arguments present, the record was expanded to include an Affidavit from Trial
Counsel but further briefing was not deemed necessary. Super. Ct. Crim. R. 61(g)(1).

> DL #19.
* Younger v. State, 580 A.2d 552, 554 (Del. 1990).

> Super. Ct. Crim. R. 61(m)(1) and Super. Ct. Crim. R. 61(i)(1).

4
to Super. Ct. Crim. R. 61(4)(3) and (4) though, any ground for relief that was not
previously raised is deemed waived, and any claims that were formerly adjudicated,
whether in the proceedings leading to the judgment of conviction, in an appeal, in a
postconviction proceeding, or in a federal habeas corpus proceeding, are thereafter
barred. As an initial matter, Defendant did not previously challenge the blood
alcohol content evidence and this claim is now barred.° Defendant also affirmatively
relinquished his right to contest the State’s evidence, and specifically waived any
alleged errors or defects preceding entry of the plea, even those of constitutional
dimensions.’

Defendant’s fourth argument could be interpreted as presenting a claim of
ineffective assistance of counsel. To the extent Defendant presents a claim of
ineffective assistance of counsel, this claim could not be raised at any earlier stage
in the proceedings and is properly presented by way of a motion for postconviction

relief.® In order to prevail on an ineffective assistance of counsel claim, a defendant

 

° To avoid the procedural bar, Defendant was required to demonstrate that an external impediment
prevented him from presenting the issue earlier and actual prejudice resulting from the alleged
error. Younger v. State, 580 A.2d 552, 556 (Del. 1990). Defendant’s Motion does not present an
exception to this bar.

7 Mack v. State, 2019 WL 7342514, at *2 (Del. Dec. 30, 2019) citing Scarborough vy. State, 2015
WL 4606519, at *3 (Del. July 30, 2015); Fonville v. State, 2015 WL 5968251, at *2 (Del. Oct. 13,
2015).

8 Whittle v. State, 2016 WL 2585904, at *3 (Del. Apr. 28, 2016); State v. Evan-Mayes, 2016 WL
4502303, at *2 (Del. Super. Aug. 25, 2016).
must show that his counsel’s representation fell below an objective standard of
reasonableness and the deficiencies in counsel’s representation caused the defendant
actual prejudice.? When a defendant has pleaded guilty, he must show that counsel’s
actions were so prejudicial that there is a reasonable probability that, but for
counsel’s errors, the defendant would not have pleaded guilty and would have
insisted on going to trial.'° Defendant must also overcome a strong presumption that
counsel’s conduct was reasonably professional under the circumstances.!' Mere
allegations of ineffectiveness will not suffice, rather, a defendant must make and
substantiate concrete allegations of actual prejudice. !”

Prior to entering into the plea, the State provided discovery that included (1)
Impaired Driving Report; (2) Uniform Collision Report; (3) Copy of Defendant’s
Intoxylizer Card; (4) Copy of Intoxylizer Calibration Records dated 2/25/29; and (5)
Copy of Intoxylizer Calibration Records dated 4/8/19. Through Defendant’s
Motion, he admits he relapsed, that he is remorseful, and that it was his “fault for

becoming too complacent in [his] sobriety.” Trial Counsel affirmed that he reviewed

 

* Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984); Hitchens v. State, 757 A.2d 1278
(Del. 2000).

'° State v. Hess, 2014 WL 6677714, at * 6 (Del. Super., Nov. 20, 2014) (citations omitted).
'' State v. Wright, 653 A.2d 288, 293-94 (Del. Super. 1994) (citations omitted).

12 Younger v. State, 580 A.2d 552, 556 (Del. 1990).
the discovery with Defendant, the weight of the evidence, and that he found no
irregularities in the reports to challenge. Defendant also admitted that he spoke to
his lawyer about all of his complaints, and that he accepts responsibility for his
actions. Defendant’s entry into the plea, and execution of the TIS, demonstrates that
Defendant knowingly, and intelligently, waived his right to contest the State’s
evidence, including the blood alcohol content. Furthermore, during the plea
colloquy, Defendant confirmed his understanding that the minimum mandatory
sentence was 18 months at Level V, he admitted he drove under the influence and
that he was remorseful for his actions.'? A defendant’s statements to the Court
during the guilty plea colloquy are presumed to be truthful.'4 “Those
contemporaneous representations by a defendant pose a “formidable barrier in any
subsequent collateral proceedings.""°

Finally, the State’s case was strong. Defendant was still behind the wheel of
the vehicle, with the motor running, and the vehicle had clearly been in an accident.

The officer not only saw a vodka bottle, and smelled alcohol, but Defendant failed

the physical sobriety tests, tested high on the intoxilyzer and admitted to having had

 

'3 Plea Transcript at pgs. 5-7.

'4 Somerville v. State, 703 A.2d 629, 632 (Del. 1997), citing Davis v. State, 1992 WL 401566
(Del. Dec. 7, 1992); Bramlett v. A.L. Lockhart, 876 F.2d 644, 648 (8" Cir. 1989),

'S Id., citing Voytik v. United States, 778 F.2d 1306, 1308 (8" Cir. 1985) (quoting Blackledge v.
Allison, 431 U.S. 63, 74 (1977)).
a few shots before operating the vehicle. After considering the State’s evidence, and
Defendant’s repeated admissions, Defendant has not established that but for any
alleged error of Trial Counsel, that he would have insisted on proceeding to trial, or
prejudice as a result of counsel’s actions."

For all of the foregoing reasons, Defendant’s Motion for Postconviction Relief
should be DENIED.

IT ISSO RECOMMENDED.

 

Commissioner Katharine L. Mayer

oc: Prothonotary
Matthew C. Buckworth, Deputy Attorney General
Timothy J. Weiler, Esquire
Ronald M. Hostutler (SBI 00207238)

 

'6 Although Defendant’s Motion presents a plea for leniency due to financial concerns, he was
aware of these issues when he plead guilty. See Plea Transcript at pgs 6-7.

8